DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11.  
The drawings are objected to because Fig. 9 appears to have a large black box obstructing a portion of the figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

The disclosure is objected to because of the following informalities:
Pg. 11, Ln. 15 – the Specification references “Figures 4 and 5”. However, there are no Fig. 4 and Fig. 5. Rather, the Applicant has Fig. 4a, Fig. 4b, Fig. 5a, and Fig., 5b.
Pg. 12, Ln. 22 – the Specification references “lid 1o”. The Examiner believes the Applicant intended to reference “lid 10”.
Appropriate correction is required.

Claim Objections
Claims 39, 40, 44, 46, 50, and 53-55 are objected to because of the following informalities:
Claim 39 currently ends in “6.” The Examiner believes this to be a typo.
Claim 40 currently states “A vessel according to claim 39, the vessel comprises…” The Examiner believes the Applicant intended for the claim to state something along the lines of “A vessel according to claim 39, wherein the vessel comprises…”
Claim 44 currently states “… (iii) the sections have different average or mean cross-sectional lengths such, upon application of a substantially axial force thereto, a first section can fit into the second section when the vessel is in the collapsed or partially collapsed configuration…” The Examiner believes that the claim is intended to state something along the lines of “… (iii) the sections have different average or mean cross-sectional lengths [[such,]] such that upon application of a substantially axial force thereto, a first section can fit into the second section when the vessel is in the collapsed or partially collapsed configuration…”
Claim 46 currently states “… (ii) the or each circumferential ring is disposed in or on an outer wall of a first tubular section and/or in or an inner wall of a second tubular section…” The Examiner believes the claim was intended to state something along the lines of “… (ii) the or each circumferential ring is disposed in or on an outer wall of a first tubular section and/or in or on an inner wall of a second tubular section…”
Claims 46, 50, and 53-55 currently reference “the or each circumferential ring”, “the or each first locking member”, “the or each second locking member”, etc. This wording is confusing. The Examiner believes the claims would be more clear if they instead referenced “[[the or]] each circumferential ring”, “[[the or]] each first locking member”, “[[the or]] each second locking member”, etc.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 44-47, and 49-56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 42, 46, 47, 49-51, and 53-55, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is difficult to ascertain the true scope of the invention due to the numerous possible subvariants. The claims have been examined below as best the Examiner can understand.
Regarding claims 44, 46, and 49 the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is difficult to ascertain the true scope of the invention due to the numerous possible subvariants. The claims have been examined below as best the Examiner can understand.
Claim 44 recites the limitation "the second section" in the third section.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 states “… the vessel comprises three tubular sections, and at least two circumferential rings, wherein each ring is disposed between a pair of adjacent sections to create seals therebetween, as one section fits inside the other.” This last limitation is confusing because there are three sections. The Examiner believes the claim was intended to state something along the lines of “… the vessel comprises three tubular sections, and at least two circumferential rings, wherein each ring is disposed between a pair of adjacent sections to create seals therebetween, as one section fits inside [[the other]] an adjacent section.” For purposes of further examination, the claim is being interpreted as stating “an adjacent section”. Further clarification is required.
Claim 46 states “… each circumferential ring is disposed in or on an outer wall of a first tubular section and/or in or [on] an inner wall of a second tubular section, or vice versa…” This limitation is extremely confusing. Based on the numerous alternative phrasings in claim 46 it is unclear what configuration would be covered by the “vice versa” phrasing. The claim has been examined below as best the Examiner can understand. Further clarification is required.
Claim 46 states that the vessel is transitioned in to the collapsed (or partially collapsed) configuration “optionally” upon application of a substantially axial force. However, claim 39 from which claim 46 depends, requires application of a substantially axial force. Claim 46 is unclear because it appears to directly contradict claim 39. The Claim has been examined below as best the Examiner can understand. Further clarification is required.
Claim 49 recites the limitation "the open end" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the larger average or mean cross-sectional length" in the second and third lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the locking means" in the fourth line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the locking means" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation "the lug" in the fourth line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation "the slot" in the six and seventh lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation "the overhang finger" in the seventh line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 recites “A method of containing fluid, the method comprising inserting fluid into the vessel according to claim 29.” Claim 29 has been cancelled. For purposes of further consideration, claim 56 is being interpreted as depending from claim 39. Further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-41, 44-51, and 53-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faris (US 2010/0308042).
Regarding Claim 36

	Faris teaches a collapsible vessel (Fig. 1A and 1B) for containing fluid, the vessel comprising at least two interconnected tubular sections (10a-d) which are configured to move axially with respect to each other upon application of a substantially axial force thereto, such that the vessel is manipulatable between a collapsed configuration (Fig. 1B) in which the sections are substantially nested to form a tube having a first length and an extended configuration (Fig. 1A) in which the sections form a continuous tube having a second length which is greater than the first length, wherein the vessel comprises locking means (Fig. 4A and Fig, 4B) configured to be reversibly locked while the vessel is in the extended configuration upon the application of a rotational force to at least one section (Paragraphs [0045] and [0049] – [0051]).

    PNG
    media_image1.png
    304
    386
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    555
    444
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    448
    527
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    371
    494
    media_image4.png
    Greyscale


Regarding Claim 37

	Faris teaches each section comprises an inner wall, which is non-metallic, and an outer wall, which is non-metallic (Paragraph [0045]).

Regarding Claim 38

	Faris teaches at least one section comprises a circumferential ring (30) which provides a seal between the inner wall of one section and the outer wall of an adjacent section, as the vessel is manipulated between the extended and collapsed configurations (Paragraph [0045]).

Regarding Claim 39

	Faris teaches a collapsible vessel (Fig. 1A and 1B) for containing fluid, the vessel comprising at least two interconnected tubular sections (10a-d) which are configured to move axially with respect to each other upon application of a substantially axial force thereto, such that the vessel is manipulatable between a collapsed configuration (Fig. 1B) in which the sections are substantially nested to form a tube having a first length and an extended configuration (Fig. 1A) in which the sections form a continuous tube having a second length which is greater than the first length, wherein each section comprises an inner wall and an outer wall, and wherein at least one section comprises a circumferential ring (30) which provides a seal between the inner wall of one section and the outer wall of an adjacent section, as the vessel is manipulated between the extended and collapsed configurations (Paragraph [0045]).

Regarding Claim 40

	Faris teaches the vessel comprises locking means (Fig. 4A and 4B) configured to be reversibly locked while the vessel is in the extended configuration upon the application of a rotational force to at least one section (Paragraph [0051]).

Regarding Claim 41

	Faris teaches the vessel is a cup.

Regarding Claim 44

	Faris teaches (i) the sections of the vessel are substantially coaxial; (ii) the vessel comprises at least four interconnected tubular sections (10a-d); (iii) the sections have different average or mean cross-sectional lengths such that upon application of a substantially axial force thereto, a first section can fit into a second section when the vessel is in the collapsed or partially collapsed configuration; and (iv) the cross-section of the sections is circular.

Regarding Claim 45

	Faris teaches the vessel may comprise two tubular sections (i.e. 10a-b), and at least one circumferential ring (30) disposed between the two sections to create a seal therebetween, as one section fits inside the other (Paragraph [0045]).

Regarding Claim 46

	Faris teaches (i) each circumferential ring (30) is disposed between an inner wall of one tubular section and an outer wall of an adjacent tubular section; (ii) each circumferential ring (30) is disposed on an outer wall of a first tubular section, wherein the first section is configured to fit inside a second section when the vessel is in the collapsed or partially collapsed configuration upon application of a substantially axial force thereto; and (iii) each circumferential ring (30) is disposed on an outer wall of each section configured to fit inside an adjacent section.

Regarding Claim 47

	Faris teaches an inner surface of the circumferential ring (30) is disposed in a correspondingly shaped slot disposed in an outer wall of the section, thereby leaving an exposed surface of the ring which is configured to abut the inner wall of the adjacent section, optionally wherein the exposed surface of the ring comprises a circumferentially extending groove flanked on both sides by a circumferentially extending ridge (34), as can be seen in Fig. 2 below.

    PNG
    media_image5.png
    528
    397
    media_image5.png
    Greyscale


Regarding Claim 48

	Faris teaches the circumferential ring (30) comprises or consists of a resilient material, for example silicone (Paragraph [0046]).

Regarding Claim 49

	Faris teaches the vessel comprises a removable lid (80) which can be releasably attached to an open end of the section having a larger average or mean cross-sectional length, and wherein the vessel comprises guide means (100/102) configured to indicate when a locking means is either engaged or disengaged, wherein the guide means is disposed on one or more of the sections, such that when the guide means on adjacent sections are aligned, they indicate that the locking means is engaged (Paragraphs [0052] and [0053]).

Regarding Claim 50

	Faris teaches a locking means comprises one or more first locking members (Fig. 4B) disposed on a first section, and one or more second locking members (Fig. 4A) disposed on a corresponding location on an adjacent section, wherein each first locking member is configured to engage with each second locking members, to thereby lock the sections in the extended configuration upon application of a substantially rotational force to at least one section, or upon application of opposing rotational forces to each section, wherein each of the first and second locking members are configured to be disengaged from each other to unlock the sections upon application of a substantially rotational force in an opposite direction to that applied for locking to at least one section, or upon application of opposing rotational forces to each section, or in opposite directions to those applied for locking (Paragraphs [0049] – [0051]).

Regarding Claim 51

	Faris teaches the locking means comprises a plurality of first locking members (Fig. 4B), wherein each one is circumferentially spaced apart along the circumference of the section, wherein the locking means comprises at least two spaced apart first locking members, and a corresponding number of second locking members (Paragraph [0049]).

Regarding Claim 53

	Faris teaches each first locking member comprises a first moulding (92), which is attached to, and extends partially around the circumference of the lowermost portion of an inner facing surface (16) of the section to which it is attached, wherein each first moulding comprises a body section from which extends an elongate overhanging finger (shown below), wherein the overhanging finger tapers radially inwardly to form a small recess (102), and tapers radially outwardly to create a terminal lug (90), wherein an elongate slot (19) extends partially around the circumference of the lowermost portion of the inner facing surface of the section to which the first moulding is attached, and is adjacent to, and substantially parallel with, the overhanging finger, as can be seen in Fig. 4B below (Paragraph [0051]).
[AltContent: arrow][AltContent: roundedrect][AltContent: textbox (Overhang finger)]
    PNG
    media_image6.png
    371
    494
    media_image6.png
    Greyscale


Regarding Claim 54

	Faris teaches each second locking member (Fig. 4A) comprises a second moulding (94), which is attached to, and extends partially around the circumference of the uppermost portion of the outer facing surface (14) of the section to which it is attached, wherein the locking means comprises a plurality of second locking members, wherein each one is spaced apart along the circumference of the section to which they are attached, wherein the locking means comprises at least two spaced apart second locking members (Paragraph [0049]).

Regarding Claim 55

	Faris teaches the circumferential ring (30) is disposed spaced apart and above the second moulding (94), thereby creating a space (18) therebetween, wherein adjacent to the space, and circumferentially therealong, each second locking member comprises a protrusion (96), over which a lug (90) of each first locking member can pass until it reaches, and is received by, the space (18), wherein when the lug is received by the space, the second moulding is received by a slot (19) under an overhanging finger (shown above), and each first locking member and each second locking member mutually engage with each other, thereby locking the sections together (Paragraph [0051]).

Regarding Claim 56

	Faris teaches a method of containing fluid, the method comprising inserting fluid into the vessel according to claim 39 (Paragraph [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faris as applied to claim 51 above.
Regarding Claim 52

	Faris teaches all the limitations of claim 51 as shown above. Faris does not teach the locking means comprises four spaced apart first locking members disposed at about 90 degrees with respect to each other along the circumference of the section to which they are attached.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have four spaced apart locking members.  Applicant has not disclosed that four locking means provides an advantage, is used for a particular purpose or solves a stated problem. Further, according to MPEP 2144.04(VI )(B), a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of the locking means comprises four spaced apart first locking members, does not provide patentable distinction over the prior art of record.
Faris teaches first locking members equally disposed around the circumference of the section to which they are attached. As such, it would have been obvious to one of ordinary skill in the art that the four first locking members of modified Faris would be equally disposed around the circumference of the section to which they are attached, i.e. disposed at about 90 degrees with respect to each other along the circumference of the section to which they are attached. Thus, the claim of the locking means comprises four spaced apart first locking members disposed at about 90 degrees with respect to each other along the circumference of the section to which they are attached, does not provide patentable distinction over the prior art of record.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faris as applied to claim 39 above, and further in view of Fung (US 2011/0248037).
Regarding Claim 42

	Faris teaches all the limitations of claim 39 as shown above.  Faris does not teach the inner wall is substantially non- metallic, and the outer wall is substantially metallic, optionally wherein the inner wall comprises or is plastic, and the outer wall comprises or is stainless steel.  
	Fung teaches a collapsible vessel for containing fluid (below - Fig. 4), the vessel comprising at least two interconnected tubular sections (22/24/26) which are configured to move axially with respect to each other upon application of a substantially axial force thereto, such that the vessel is manipulatable between a collapsed configuration in which the sections are substantially nested to form a tube having a first length and an extended configuration in which the sections form a continuous tube having a second length which is greater than the first length, wherein each section comprises an inner wall and an outer wall, and wherein at least one section comprises a circumferential ring (28) which provides a seal between the inner wall of one section and the outer wall of an adjacent section, as the vessel is manipulated between the extended and collapsed configurations (Paragraphs [0028] and [0029]). Fung further teaches the inner wall  (42) is substantially non-metallic, and the outer wall is substantially metallic (Paragraph [0039]).  

    PNG
    media_image7.png
    616
    483
    media_image7.png
    Greyscale

Faris and Fung are analogous inventions in the field of collapsible beverage containers.  It would have been obvious to one skilled in the art at the time of filing to modify the vessel of Faris with the teachings of a non-metallic inner wall and metallic outer wall of Fung in order to increase the insulative properties of vessel.

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faris as applied to claim 39 above, and further in view of Zens (US 2013/0264340).
Regarding Claim 43

	Faris teaches all the limitations of claim 39 as shown above.  Faris does not teach the inner and outer walls are spaced apart with gas trapped in between the inner and outer wall of a section.  
	Zens teaches a collapsible vessel for containing fluid (below - Fig. 1), the vessel comprising at least two interconnected tubular sections (102/104/106) which are configured to move axially with respect to each other upon application of a substantially axial force thereto, such that the vessel is manipulatable between a collapsed configuration in which the sections are substantially nested to form a tube having a first length and an extended configuration in which the sections form a continuous tube having a second length which is greater than the first length, wherein each section comprises an inner wall and an outer wall, and wherein at least one section comprises a circumferential ring (284/286) which provides a seal between the inner wall of one section and the outer wall of an adjacent section, as the vessel is manipulated between the extended and collapsed configurations (Paragraphs [0017] and [0021]). Zens further teaches the inner and outer walls are spaced apart with gas trapped in between the inner and outer wall of a section (i.e. a double wall) (Paragraph [0019]).  

    PNG
    media_image8.png
    340
    613
    media_image8.png
    Greyscale

Faris and Zens are analogous inventions in the field of collapsible beverage containers.  It would have been obvious to one skilled in the art at the time of filing to modify the vessel of Faris with the teachings of the spaced apart inner and outer walls of Zens in order to increase the insulative properties of vessel (Paragraph [0019]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733